PER CURIAM.
Affirmed without prejudice to appellant filing a timely motion for post-conviction relief, Fla. R.Crim. P. 3.850, challenging the voluntariness of his plea agreement in case nos. 04-1488CFA02 and 10-9329CFA02 due to his assertion that he was not awarded the proper amount of jail credit as part of the agreement. Johnson v. State, 60 So.3d 1045, 1052 (Fla.2011); Villar v. State, 110 So.3d 503, 504 (Fla. 4th DCA 2013); Seplow v. State, 82 So.3d 948 (Fla. 4th DCA 2011).

Affirmed, without prejudice.

DAMOORGIAN, C.J., GERBER and CONNER, JJ., concur.